UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported)August 10, 2011 MOBILE DATA CORP. (Exact name of registrant as specified in its chapter) Nevada (State or other jurisdiction of incorporation) 000-52958 (Commission File Number) 00-0000000 (I.R.S. Employer Identification No.) 2033 Gateway Place, 5th Floor, San Jose, California Address of principal executive offices) 95110 (Zip Code) Registrant’s telephone number, including area code(206) 338-2649 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Item 1.01. Entry into a Material Definitive Agreement. On August 4, 2011 Mobile Data Corp. entered into a letter agreement with BEET Company Ltd. (the “Letter Agreement”) for the acquisition of the assets of the business of BEET, including all software rights to the LiveJive Broadcaster Software, the domain name livejive.com, intellectual property, equipment, and technology used in and related to the business of BEET, and including any related technology or Facebook applications to be developed (collectively, the “LiveJive Assets”).Included in the LiveJive Assetsat the time of purchase will be all copyrights, trademarks, patents, designs, know-how, trade secrets, equipment, and contracts that embody in whole or in part the LiveJive Assets.See Exhibit 10.7 – Letter Agreement for more details. In accordance with the terms of the Letter Agreement, Mobile has conducted and completed its due diligence on the LiveJive Assets to its satisfaction. Page - 1 On August 9, 2011 Mobile and Beet entered into an asset purchase agreement for the purchase and sale of the LiveJive Assets.Mobile has agreed to pay $250,000 to BEET for the LiveJive Assets payable by the issuance and delivery of 2.5 million restricted shares of Mobile in the name of BEET at a deemed price of $0.05 per share and the granting of an annual royalty payment equal to 20% of the gross revenues generated by Mobile in the utilization of the LiveJive Assets in its business.See Exhibit 10.8 – Asset Purchase Agreement for more details. Item 7.01.Regulation FD Disclosure. Limitation on Incorporation by Reference:In accordance with general instruction B.2 of Form 8-K, the information in this report, including Exhibit 10.7, Exhibit 10.8, and Exhibit 99.1, is furnished under Item 9 and pursuant to Regulation FD, and will not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, or incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as will be expressly set forth by specific reference in such filing.This report will not be deemed a determination or an admission as to the materiality of any information in the report that is required to be disclosed solely by Regulation FD. The information contained in Exhibit 10.7, Exhibit 10.8, and Exhibit 99.1 is incorporated herein by reference. Item 8.01.Other Events. On August 9, 2011, Mobile issued a press release announcing the acquisition of the LiveJive Assets.A copy of this press release is attached as Exhibit 99.1 and hereby incorporated by reference. Also, Mobile is cautioning the public about illegal spam.Mobile encourages the public to thoroughly research an investment prior to making a financial commitment or seek the advice of a licensed broker prior to investing in its stock or any other company’s stock.Mobile recommends to never rely upon unsolicited email or phone calls to enter into the investment decision process.No information regarding Mobile should be relied upon unless that information is published on Mobile’s website or filed with Mobile’s SEC filings.If you have received any unsolicited messages regarding Mobile please forward the email to Mobile at info@mobiledatacorp.com. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Description Letter Agreement dated August 4, 2011 between Mobile Data Corp. and BEET Company Ltd. Included Asset Purchase Agreement dated August 9, 2011 between Mobile Data Corp. and BEET Company Ltd. Included Press release dated August 9, 2011 announcing the acquisition of the LiveJive Assets. Included SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Mobile Data Corp. has caused this report to be signed on its behalf by the undersigned duly authorized person. MOBILE DATA CORP. /s/ Steven Cozine Dated:August 10, 2011 By:
